Per Cur.
Dare appeared and craved a jury, he made no exceptions at the time: this exception is disallowed. Another is, that the jury received evidence of the plaintiff's demand, after their departure from the bar. One Ryleyjim. a juror, swears, that an account of the plaintiff's demand, was handed in to the jury, but by whom he does not kupw: this is an *92ese parte affidavit, taken without notice, in the absence of the opposite party and his attorney.
Note.~-Ryley further swore that he did not agree to the ver» diet, as he thought it. unjust, and was induced to assent from being unwell. The court said, that he had acted by his own confession, contrary to his solemn oath as a juror in so doing, and directed the affidavit to be handed to the Attorney General, to lay before, the Grand Jury of Cumberland, as the foundation of a presentment for misbehavior.
:The court therefore reject the affidavit and Affirm

the judgment.